                                                                                              United States District Court
                                                                                                  Southern District of Texas

                                                                                                     ENTERED
                                                                                                  December 19, 2018
                              UNITED STATES DISTRICT COURT
                                                                                                  David J. Bradley, Clerk
                               SOUTHERN DISTRICT OF TEXAS
                                   MCALLEN DIVISION

ESTEBAN VIOLANTE, et al,                              §
                                                      §
             Plaintiffs,                              §
VS.                                                   § CIVIL ACTION NO. 7:17-CV-335
                                                      §
ALLSTATE TEXAS LLOYDS, et al,                         §
                                                      §
             Defendants.                              §

                                                 ORDER

        The Court now considers the opposed motion1 to vacate and reinstate filed by Esteban

and Margarita Violante (“Plaintiffs”) and the response2 filed by Allstate Texas Lloyds

(“Defendant”).3 After duly considering the record and relevant authorities, the Court GRANTS

Plaintiffs’ motion.

        I.        Background

        This is an insurance case arising from Defendant’s denial of Plaintiffs’ claim under their

home insurance policy following damage sustained from a hailstorm in Hidalgo County, Texas.4

On April 20, 2018, the Court abated the case at the parties’ request following Plaintiffs’

invocation of the appraisal process.5 The Court ordered the parties to file a status report or

stipulation of dismissal within ten days after completing appraisal. 6 The parties filed an agreed

stipulation of dismissal on October 19, 2018, whereby Plaintiffs voluntarily dismissed with




1
  Dkt. No. 29.
2
  Dkt. No. 30.
3
  Defendant Thomas Fitzgerald was dismissed by the Court on November 17, 2017. See Dkt. No. 19.
4
  Dkt. No. 1-2.
5
  Dkt. No. 25.
6
  Id. at p. 2.

1/6
prejudice all claims, and the case was closed accordingly.7 The stipulation of dismissal provided

no information regarding the appraisal.

         On November 15, 2018, Plaintiffs filed the instant motion, requesting relief under Federal

Rule of Civil Procedure (“Rule”) 60(b) and specifically citing Rule 60(b)(1) and 60(b)(6).8

Plaintiffs assert the parties’ appraisers “mistakenly inspected a property at 3101 Huisache and

submitted an appraisal award based on their inspection for 3104 Huisache.” 9 According to

Plaintiffs, the appraisal award was submitted on June 15, 2018.10 Defendant is opposed11 and

contends “Plaintiffs’ appraiser was aware of the mistake at least one month prior to Plaintiffs’

voluntary dismissal with prejudice.”12 Thus, Defendant argues Plaintiffs are not entitled to relief

under Federal Rule of Civil Procedure (“Rule”) 60(b)(1) or Rule 60(b)(6).13 The Court turns to

its analysis.

         II.      Relief Under Rule 60(b)(1)

         Plaintiffs request the Court to vacate and reinstate the case “under Rule 60(b) due to the

mistake of fact referenced in Exhibit A,” the attached affidavit of their appraiser, Doug Provazek

(“Mr. Provazek”). Thus, Plaintiffs implicitly request relief under Rule 60(b)(1). 14 Defendant

maintains “Plaintiffs [sic] failure to conduct due diligence with regards [sic] the initial agreed

appraisal award is not sufficient to establish mistake, inadvertence, surprise or excusable neglect

under Rule 60(b)(1).”15 The Court finds Plaintiffs are entitled to relief under Rule 60(b)(1).




7
  Dkt. No. 27.
8
  Dkt. No. 29.
9
  Id. at pp. 1–2, ¶ 4.
10
   Id. at p. 1, ¶ 3.
11
   Dkt. No. 29 p. 3.
12
   Dkt. No. 30 p. 3, ¶ 9.
13
   Id.
14
   See Fed. R. Civ. P. 60(b)(1).
15
   Dkt. No. 30 p. 4, ¶ 13.

2/6
        Rule 60(b)(1) provides a party relief of a final judgment, order, or proceeding for

“mistake, inadvertence, surprise, or excusable neglect.”16 A motion under Rule 60(b)(1) must be

made “no more than a year after the entry of the judgment or order or the date of the

proceeding.”17 The Court may consider acts surrounding a voluntary dismissal to the extent the

parties agreed upon such dismissal or used such dismissal as strategy to pursue a new action. 18

Whether “to grant or deny relief under Rule 60(b) lies within the sound discretion of the district

court . . . .”19 “A court abuses its discretion “if it were to reopen a case under Rule 60(b)(1) when

the reason asserted as justifying relief is one attributable solely to counsel’s carelessness with or

misapprehension of the law or the applicable rules of court.”20 Moreover, a court may deny a

Rule 60(b)(1) motion “due to the ‘careless mistake of counsel.’”21 Finally, “[a] party remains

under a duty to take legal steps to protect his own interests.”22

        First, Plaintiffs’ request is timely under Rule 60(b)(1). Second, it is Plaintiffs’ burden to

show such relief under Rule 60(b)(1) is warranted. In turn, Plaintiffs proffer Mr. Provazek’s

affidavit, which provides a synopsis of the appraisers’ mistake. Mr. Provazek states he and

Defendant’s appraiser, Alan Berryhill (“Mr. Berryhill”), signed and submitted an appraisal award

for 3104 Huisache, but “after comparing photos and paperwork [] [they] noticed the address did

not match the respective loss reports for 3104 Huisache produced by the parties for [Mr.




16
   Fed. R. Civ. P. 60(b)(1). The Fifth Circuit has noted “at least three circuits have found that voluntary dismissal
with prejudice are final proceedings for purposes of Rule 60(b).” Yesh Music v. Lakewood Church, 727 F.3d 356,
362–63, n.16 (5th Cir. 2013) (citations omitted).
17
   Fed. R. Civ. P. 60(c)(1).
18
   Yesh Music, 727 F.3d at 363–64.
19
   Rayford v. Karl Storz Endoscopy Am., Inc., 740 F. App’x 435, 436 (5th Cir. 2018) (quoting Edwards v. City of
Houston, 78 F.3d 983, 995 (5th Cir. 1996) (en banc)); see also Brittingham v. Wells Fargo Bank, N.A., 543 F. App’x
372, 373-74 (5th Cir. 2013) (per curiam) (unpublished).
20
   Brittingham, 543 F. App’x at 374 (quoting Edward H. Bohlin Co., Inc. v. Banning Co., Inc., 6 F.3d 350, 357 (5th
Cir.1993)).
21
   Rayford, 740 F. App’x at 436 (citing Brittingham, 543 F. App’x at 374).
22
   Edward H. Bohlin Co., Inc., 6 F.3d at 357; see Yesh Music, 727 F.3d at 364–66 (Grady Jolly, E., dissenting).

3/6
Provazek’s] records.”23 In sum, “[Mr. Provazek and Mr. Berryhill] had mistakenly inspected a

property at 3101 Huisache and submitted an appraisal award based on [their] inspection for 3104

Huisache.”24 Mr. Provazek continues to explain he re-inspected the property on September 19,

2018, “and [Mr. Berryhill] went to re-inspect[] somewhere between October 29th and November

2nd.”25 According to Mr. Provazek, the two appraisers conferred but failed to reach an

agreement, thus agreeing to the use of an umpire.26 Mr. Provazek then states he contacted

Plaintiffs’ counsel on November 5, 2018.27 Thus, according to Plaintiffs and Mr. Provazek, Mr.

Provazek did not inform Plaintiffs of the mistake until after Plaintiffs filed the stipulation of

dismissal on October 19, 2018.

         Here, the Court concludes Plaintiffs proceeded with their stipulation of dismissal based

on mistaken information. Plaintiffs’ Rule 60(b)(1) request does not come after a “careless

mistake of counsel.” Rather, Plaintiffs reasonably depended on the parties’ appraisers and relied

on the appraisal award when filing the stipulation of dismissal. Moreover, unlike Yesh Music,

Plaintiffs did not seek a new action after filing the stipulation of dismissal. The record does not

indicate any intent by Plaintiffs to abuse the legal system or to employ tactics to seek a new

action. As such, the Court finds Plaintiffs’ actions involve mistake and excusable neglect. Thus,

the Court grants Plaintiffs’ request for relief under Rule 60(b)(1).

         III.      Relief Under Rule 60(b)(6)

         Plaintiffs implicitly request relief under Rule 60(b)(6) in its citations and explicitly

request the Court grant them relief “under Rule 60(b) . . . for any additional relief to which



23
   Dkt. No. 29-1 p. 1, ¶ 3.
24
   Id.
25
   Id. ¶ 4.
26
   Id.
27
   Id.

4/6
Plaintiffs are entitled.”28 Defendant argues “Plaintiffs [cannot] show such circumstances entitle

them to relief under Rule 60(b)(6) because there is no “manifest injustice” sufficient to establish

same.”29 The Court finds Plaintiffs are not entitled to relief under Rule 60(b)(6).

        Rule 60(b)(1) and Rule 60(b)(6) are mutually exclusive. Rule 60(b)(6) is a “catch-all

provision, meant to encompass circumstances not covered by Rule 60(b)’s other enumerated

provisions.”30 If Rule 60(b)(1), or (b)(2)–(5), do not apply, Rule 60(b)(6) provides a party relief

of a final judgment, order, or proceeding “for any other reason that justifies relief.”31 A motion

under Rule 60(b)(6) must be made within a reasonable time.32 “Rule 60(b)(6) requires a showing

of ‘manifest injustice’” and purposes not to “reliev[e] a party from free, calculated, and

deliberate choices he has made.’”33 Only when “extraordinary circumstances are present” should

courts grant Rule 60(b)(6) motions.34

        Plaintiffs cannot be entitled to relief under Rule 60(b)(6) because the Court has already

determined Plaintiffs are entitled to relief under Rule 60(b)(1). Thus, the Court denies Plaintiffs

relief under Rule 60(b)(6).

        IV.      Conclusion

        For these reasons, the Court finds Plaintiffs satisfy the Rule 60(b)(1) requirements.35 As

such, the Court GRANTS Plaintiffs’ motion36 to vacate and reinstate. The Court ORDERS the

parties to apprise the Court by Friday, February 1, 2019, of whether the appraisal process will

be reinstated.


28
   Dkt. No. 29 p. 3, ¶ 7.
29
   Dkt. No. 30 p. 4, ¶ 13.
30
   Rayford, 740 F. App’x at 437 (quoting Hess v. Cockrell, 281 F.3d 212, 216 (5th Cir. 2002)).
31
   Fed. R. Civ. P. 60(b)(6).
32
   Fed. R. Civ. P. 60(c)(1).
33
   Yesh Music, 727 F.3d at 363; Edward H. Bohlin Co., Inc., 6 F.3d at 357.
34
   Rayford, 740 F. App’x at 437 (quoting Hess, 281 F.3d at 216).
35
   See Fed. R. Civ. P. 60(b)(1), (6); 60(c)(1).
36
   Dkt. No. 29.

5/6
      IT IS SO ORDERED.

      DONE at McAllen, Texas, this 19th day of December, 2018.


                                            ___________________________________
                                            Micaela Alvarez
                                            United States District Judge




6/6
